 Case 3:14-cr-00073-MMH-JRK Document 501 Filed 03/08/19 Page 1 of 1 PageID 12607

                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

-vs-
                                                                 Case No. 3:14-cr-73-J-34JRK
JUAN LUIS HERNANDEZ RILL
                                          Defense Attys.: Francisco G. Fernandez, Esquire &
                                                                  Jeff Quisenberry, Esquire
                                                       AUSA: Andrew Tysen Duva, Esquire



 JUDGE            James R. Klindt              DATE AND TIME           3/8/2019
                  U. S. Magistrate Judge                               11:08 a.m. - 11:28 a.m.
 DEPUTY CLERK     Megan D. Chaddock            TAPE/REPORTER           Digital

 INTERPRETER      David Alvarez/Spanish        PRETRIAL/PROBATION      Kimberly Barrett


                                      CLERK’S MINUTES

PROCEEDINGS:                        INITIAL APPEARANCE

Francisco G. Fernandez and Jeff Quisenberry advised the Court that they have been retained to
represent Defendant.

Defendant arrived from Spain yesterday and brought to Court today on a warrant out of
Jacksonville, Florida.

Defendant advised of rights, charges, penalties, special assessment, and forfeiture provision.

Government’s oral motion for detention.

Defendant’s oral motion to continue the detention hearing, with no objection from the
Government, is GRANTED.

Detention hearing and arraignment set for Friday, March 15, 2019, at 1:30 p.m.

Order of Temporary Detention to enter.
